                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

CYNTHIA B. WOODS,                               §
           Plaintiff                            §
                                                §
vs.                                             § CIVIL ACTION NO. 3:18-cv-00834-MGL
                                                §
SOUTH CAROLINA DEPARTMENT OF                    §
HEALTH & HUMAN SERVICES, MONA                   §
SECHREST, MARSHA BROWN, KIM                     §
BACKMAN, and DR. PETE LIGGETT,                  §
           Defendants.                          §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
              AND GRANTING DEFENDANTS’ MOTION TO DISMISS

       Plaintiff Cynthia B. Woods (Woods) filed this employment action against her former

employer, Defendant South Carolina Department of Health & Human Services (SCDHHS), as well

as SCDHHS employees Defendants Mona Sechrest, Marsha Brown, Kim Backman, and Dr. Pete

Liggett. She is proceeding pro se.

       The matter is before the Court for review of the Report and Recommendation (Report) of the

United States Magistrate Judge suggesting Defendants’ motion to dismiss be granted. The Report

was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South

Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo
determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on April 18, 2019, but Woods failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standards

set forth above, the Court adopts the Report, and incorporates it herein. Therefore, it is the judgment

of this Court Defendants’ motion to dismiss is GRANTED.

       IT IS SO ORDERED.

       Signed this 6th day of May, 2019 in Columbia, South Carolina.

                                                               s/ Mary G. Lewis
                                                               MARY G. LEWIS
                                                               UNITED STATES DISTRICT JUDGE




                                          *****
                               NOTICE OF RIGHT TO APPEAL

       Griffin is hereby notified of the right to appeal this Order within thirty days from the date

hereof, pursuant to the Federal Rules of Appellate Procedure.


                                                  2
